PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Ramarajan et al.
Application No. 15/758,988
Filed: 9 Mar 2018
For: Experience Engine-Method and Apparatus of Learning from Similar Patients
:
:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 03, 2022, to revive the above-identified application.  This is also a decision on the concurrently filed Petition for Expedited under 37 CFR 1.182 dated February 03, 2022.

As the requisite $210.00 has been received, the petition for expedited consideration is GRANTED.

The petition under CFR 1.137(a) is also GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of June 08, 2021.  The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b)(2), an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(III)(A)(2).  The three (3) month extensions of time pursuant to the provisions of 37 CFR 1.136(a) were obtained.  The application became abandoned on December 09, 2021.  Accordingly, the Notice of Abandonment was mailed on  February 01, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a 1st Request for Continued Examination (RCE) and fee of $680 (previously submitted December 08, 2021), amendment and claims, the Oath or Declaration under 37 CFR 1.63 for Inventors Naresh Ramarajan and Gitika Srivastava, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 3626 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114. 

/Irvin Dingle/ 
Irvin Dingle 
Lead Paralegal Specialist, OPET